Fourth Court of Appeals
                                       San Antonio, Texas
                                           November 19, 2014

                                          No. 04-14-00795-CV

                                       IN RE Roddy G. MARTIN

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On November 14, 2014, relator filed a petition for writ of mandamus and a request for
emergency relief pending a ruling on the mandamus petition. The court has considered the
petition for writ of mandamus and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus and request for emergency relief are DENIED.
See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on November 19, 2014.


                                                           _________________________________
                                                           Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 14-435CCL, styled South Texas Powerwash and Striping Inc. v. Roddy G.
Martin , pending in the County Court at Law, Kendall County, Texas, the Honorable Bill R. Palmer presiding.